





CITATION:
L-Jalco Holdings
          Inc. v. Marino, 2011 ONCA 639



DATE: 20111012



DOCKET: C53387



COURT OF APPEAL FOR ONTARIO



Doherty, Weiler and Simmons JJ.A.



BETWEEN



L-Jalco Holdings Inc.



Plaintiff (Appellant)



and



Gregory Joseph Marino and Joseph Marino



Defendants (Respondents)



Glenn E. Cohen, for the appellant



Gregory Sidlofsky, for the respondents



Heard:
October 11, 2011



On appeal from the order of Justice
          Paul Perell of the Superior Court of Justice, dated January 31, 2011.



APPEAL BOOK ENDORSEMENT



[1]

The real issue in this appeal is whether the respondents were privies to
    the decision against the elder Marinos and therefore entitled to rely on the
    judgment refusing to reopen the foreclosure.

[2]

The appellant concedes that the respondents were necessary parties to
    the prior foreclosure proceeding against the elder Marinos but says that they
    are not privies because they are independent debtors. He says that they do not
    have a community of interest with the elder Marinos because the issues decided
    against them were not fundamental to the respondents liability.

[3]

We disagree.  Perell J. analyzed the question of privity at paras. 56-63
    of his reasons. We are in substantial agreement with his analysis of the
    particular circumstances of this case. In our opinion he correctly determined
    the issue of privity and therefore correctly held that issue estoppel applied
    against L-Jalco.

[4]

Accordingly, the appeal is dismissed.  The respondents are entitled to
    the costs of the appeal fixed in the amount of $10,000 inclusive of all
    applicable taxes and disbursements.


